DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are moot in view of the new ground(s) of rejection.
Applicant argues on page 7 that claims 8 and 15 now recites that “no groove is defined between the first inorganic layer and the lower inorganic layer” and that these limitations are not taught by the prior art of record.  Specifically Applicant alleges that Zhang shows grooves 212 is defined between lower inorganic layer 23 and first inorganic layer 21b and therefore would not teach the above cited claim limitation.
Examiner respectfully disagrees.  As pointed out below in the 112(b) rejection claims 8 and 15 has antecedent basis issues and is indefinite.  Further as shown in the rejection of claim 1, what is actually claimed does not specified the location of the groove in the limitation “no groove is defined between” therefore Zhang indeed teaches that there is no groove defined between the lower inorganic layer and the first inorganic layer by having the two elements be in direct contact with each other and therefore preventing a groove to be formed between the two elements.
The remaining arguments are with respect to the other references not teaching the above limitations, which Examiner has addressed above with the teachings of Zhang and therefore these arguments are moot.  The rejection has been updated to include the amended portions and can be found below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is well understood that at a certain level of magnification there are grooves on the surface of everything.  As such, the specification fails to explicitly support the claim limitation “no groove is defined between the first inorganic layer and the lower inorganic layer” at the last two lines of claim 1.  Since the specification further does not explicitly define what constitutes a “groove” there is no support for the negative limitation of “no groove” since the at some microscopic level there will be grooves at the interface between the first inorganic layer and the lower inorganic layer.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “no groove is defined between the first inorganic layer and the lower inorganic layer” at the last two lines of claim 1.  The lack of the specification providing the degree of indentation which has to be present to constitute a groove makes indefinite how this claim is to be treated.  Further relative terminology is missed allowing one to recognize where said “no groove” is located.
Claims 8 and 15 recites “the first inorganic layer” at the second from last line of each claim.  It is unclear as to what element said limitation is referring to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PGPub 2019/0252641; hereinafter “Zhang”) in view of Kim (US PGPub 2016/0284770).
Re claim 1: Zhang teaches (e.g. figs. 2 and 5) an organic light-emitting diode (OLED) display panel (OLED display as described at paragraph 51 and shown in figs. 2 and 5), comprising: a base substrate (substrate 24; e.g. paragraph 64); a light emitting layer (OLED devices 110; e.g. paragraph 62) disposed on the base substrate (24); a lower inorganic layer (buffer layer 23 made from same or different material as the inorganic layer 21; e.g. paragraph 69) disposed between the base substrate (24) and the light emitting layer (110); an encapsulation layer (21a, 22, 21b) disposed on the lower inorganic layer (23) and covering the light emitting layer (110); wherein grooves (engaging slot 212 formed grooves as labeled below as “G”; e.g. paragraph 65) are defined in a side of the lower inorganic layer (23) in contact with the encapsulation layer (21b), a part of the encapsulation layer (21b) is located in the grooves (G), and the encapsulation layer (21a, 22, 21b) includes a first inorganic layer (21a; e.g. paragraph 67) covering the light emitting layer (110), an organic layer (22; e.g. paragraph 69) disposed on the first inorganic layer (21a), and a second inorganic layer (21b; e.g. paragraph 67) covering the first inorganic layer (21a) and the organic layer (22), a part of the second inorganic layer (21b) being located in the grooves (G), the grooves (G) are defined only between the lower inorganic layer (23) and the second inorganic layer (21b), and no groove (since 21a and 23 are directly contacting each other, there is no groove between the two elements) is defined between the first inorganic layer (21a) and the lower inorganic layer (23).

    PNG
    media_image1.png
    330
    738
    media_image1.png
    Greyscale

Zhang may be considered as being silent as to explicitly teaching a thin film transistor substrate disposed on the base substrate;
Kim teaches (e.g. fig. 2) a thin film transistor substrate (layers 22, 24, 211; e.g. paragraphs 57 and 58; hereinafter “TFTS”) disposed on the base substrate (10).  Kim additionally teaches that TFTS is provided between the base substrate 10 and lower inorganic layer 26, where 26 is provided with groove regions 201 which is filled by encapsulant.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the thin film transistor substrate between a lower inorganic layer and a base substrate as taught by Kim in the device of Zhang in order to have the predictable result of using a lower inorganic layer that is better suitable for deposition of TFT material layers which improve adhesion of said layers and improve device longevity.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee as applied to claim 1, above, and further in view of Riegel et al. (US PGPub 2018/0151833; hereinafter “Riegel”).
Re claim 2: Zhang in view of Kim teaches substantially the entire structure as recited in claim 8 except explicitly teaching the OLED display panel wherein the grooves (G of Zhang; engaging slots having various cross sectional shapes are contemplated by Zhang at paragraph 65) are gradually tapered toward the encapsulation layer (EL, 21b of Zhang).
Riegel teaches (e.g. figs. 1 and 4C) the grooves are gradually tapered (as can be seen in fig. 4C a rounded undercut can have a force-locking connection of the inorganic encapsulation; e.g. paragraphs 67 and 68) toward the encapsulation layer (106).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the undercut structure as taught by Riegel in the device of Zhang in view of Kim in order to have the predictable result of creating a better adhesion force between the inorganic encapsulation and the substrate (see paragraph 70).
Re claim 3: Zhang in view of Kim and Riegel teaches the OLED display panel wherein a shape of a longitudinal section of each of the grooves (G of Zhang) is a positive trapezoidal shape or a teardrop shape (teardrop shape as shown in fig. 4C of Riegel).
Re claim 4: Zhang in view of Lee and Riegel teaches the OLED display panel wherein the grooves (G of Zhang) surround the light emitting layer (110 of Zhang) by at least one circle (although not explicitly taught by Zhang, Lee shows in figs. 4 and 6 the need to fully encircle the OLED element with the sealing groove to ensure OLED display encapsulation).
Re claim 5: Zhang in view of Lee and Riegel teaches the OLED display panel wherein a shape of at least one circle of the grooves in whole is a parallelogram (although not explicitly taught by Zhang, Lee shows in figs. 4 and 6 the need to fully encircle the OLED element with the sealing groove to ensure OLED display encapsulation, the overall shape is a rectangle).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim and Riegel, as applied to claim 4, above, and further in view of Su et al. (US PGPub 2010/0207281; hereinafter “Su”).
Re claims 6 and 7: Zhang in view of Kim and Riegel teaches substantially the entire structure as recited in claim 11 except explicitly teaching the OLED display panel wherein each side of at least one circle of the grooves has a wave shape and each side of the cross section of the at least one of the grooves has a sinus wave shape.
Su teaches (e.g. fig. 5) each side of at least one circle of the grooves has a wave shape (fig. 5 shows a channel formed by 80’ 85’ being a wave shape as well as a rectangular shape as shown in fig. 6) and each side of the cross section of the at least one of the grooves has a sinus wave shape (fig. 5 shows a channel formed by 80’ 85’ being a wave shape).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the wave shape as taught by Su in the rectangular groove as taught by Zhang in view of Kim and Riegel in order to have the predictable result of improved adhesion by using a serpentine arrangement which provides greater surface area for adhesion (see paragraph 42 of Su).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822